DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 31-40) in the reply filed on 4/21/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 5,718,772) in view of Yoshikawa et al (US 4,672,149).
	With respect to Claim 31, Mori discloses a solar active powder coating composition comprising: a photoactive material including solar nanodots  and a resin (Figure 1 and column 4, lines 30-60); wherein the solar nanodots are nanocrystalline semiconductors having indium tin oxide (ITO, column 11, lines 50-60) ; and wherein the powder coating composition produces electricity upon exposure to light when heated to form a fused, continuous film. See column 4, line 30 to column 5, line 20; and Example 11 on column 15.
	Mori et al  differs from the claims at hand in that Mori does not disclose that the resins are conductive. 
	 Yoshikawa et al disclose providing a first powder coating composition having a conductive polymeric resin and at least one photovoltaic or solar-active pigment; and applying the first powder coating composition onto the substrate, and its benefit in forming a photoactive layer. See column 2, line 40 to column 3, line 60, especially column 3, lines 55-60; column 4, lines 59-65; and Example 1, columns 46-47. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use  a powder comprising mixtures of conductive resins and photovoltaic or photo-active pigments in the composition of Mori et al, for their known benefit of forming photoactive coatings in solar cells, as disclosed by Yoshikawa et al. The use of a known component, a powder comprising mixtures of conductive resins and photovoltaic or photo-active pigments, for its known benefit, forming a photo-active layer in a solar cell, would have been prima facie obvious. With respect to the limitation “wherein the powder coating composition produces electricity upon exposure to light when heated to form a fused, continuous film”, the limitation would be inherent as the cited references suggest the claimed reactants and the reaction conditions.	
	With respect to Claim 32, and the limitation “ discloses wherein the conductive resin has a glass transition temperature (Tg) greater than about 60 degrees Celcius with differential scanning calorimetry (DSC)”, Yoshikawa et al disclose the same conductive resins as disclosed in the present Specification, and the selection of a known compound for its known benefit would have been prima facie obvious. See  Yoshikawa et al, column 2, line 40 to column 3, line 60, especially column 3, lines 55-60; column 4, lines 59-65; and Example 1, columns 46-47. 
 	With respect to Claim 33, and the limitation “the conductive resin has a hydroxyl number between 40 to 45 and a hydroxyl equivalent weight between 1200 and 1403”, Yoshikawa et al disclose the same conductive resins as disclosed in the present Specification, and the selection of a known compound for its known benefit would have been prima facie obvious”. See  Yoshikawa et al, column 2, line 40 to column 3, line 60, especially column 3, lines 55-60; column 4, lines 59-65; and Example 1, columns 46-47. Moreover, the optimization of the MW of the polymer would be a matter of process engineering, and within the skill of one of ordinary skill in the art.
	With respect to Claim 34,  Yoshikawa et al disclose “wherein the conductive resin is a phenolic or a conjugated polymer, a polymer containing a conductive pigment, an acrylate resin, or combinations thereof”. Yoshikawa et al disclose the same conductive resins as disclosed in the present Specification, and the selection of a known compound for its known benefit would have been prima facie obvious. See  Yoshikawa et al, column 2, line 40 to column 3, line 60, especially column 3, lines 55-60; column 4, lines 59-65; and Example 1, columns 46-47. 
	With respect to Claim 35, Mori et al disclose “ wherein the fusion coating powder composition further comprises an adsorptive pigment”. See column 11, lines 45-60 of Mori et al.
	With respect to Claim 36, Mori et al  disclose “wherein the adsorptive pigment is titanium dioxide”. See column 11, lines 45-60 of Mori et al.
	With respect to Claim 37, Mori et al disclose the powder coating composition has an average particle size between 25 and 35 micrometers. See column 5, lines 1-15.
	With respect to Claim 38, Mori et al disclose a fused, continuous film comprising a plurality of layers wherein a first layer comprises the solar- active powder coating composition of claim 31 with a protective layer (Figure 1, 103) positioned adjacent to the first layer (Figure 1, 102). See Figure 1 and corresponding text of Mori et al.
	With respect to Claim 39, Mori et al disclose a fused continuous film comprising a plurality of layers wherein a first layer comprises the solar-active powder coating composition of claim 31 with an absorptive layer  (Figure 2, 202 antireflective layer) positioned adjacent to the first layer. See Figures 1-2 and corresponding text of Mori et al.
	With respect to Claim 40, Mori et al  disclose further comprising an absorptive layer (Figure 2, 202) proximate to the first layer but on an opposite of the first layer in comparison to the protective layer (Figure 2, 202 antireflective layer). See Figures 1-2 and corresponding text of Mori et al.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,947,884  in view of Srinivas et al (US 2013/0000952).
 U.S. Patent No. 9,947,884  disclose a solar active powder coating composition comprising: a photoactive material and a conductive resin;; and wherein the powder coating composition produces electricity upon exposure to light when heated to form a fused, continuous film. See Claims 1 and 7.
However, US Patent No. 9,947,884 does not disclose wherein the solar nanodots are nanocrystalline semiconductors having indium tin oxide. 
Srinivas et al is relied upon to disclose the use of nanocrystalline semiconductors having indium tin oxide as photoactive materials. See paragraphs 155 and 211.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use  nanocrystalline semiconductors having indium tin oxide in the composition  of U.S. Patent No. 9,947,884, for their known benefit as a  photoactive component in solar cells, as disclosed by Srinivas et al. The use of a known component, for its known benefit, forming a photo-active layer in a solar cell, would have been prima facie obvious
	With respect to Claim 32, and the limitation “wherein the conductive resin has a glass transition temperature (Tg) greater than about 60 degrees Celcius with differential scanning calorimetry (DSC)”, see Claim 4 of U.S. 9,947,884. 
	With respect to Claim 33, and the limitation “the conductive resin has a hydroxyl number between 40 to 45 and a hydroxyl equivalent weight between 1200 and 1403”, see Claim 5 of U.S. 9,947,884. 
	With respect to Claim 34, and the limitation, “wherein the conductive resin is a phenolic or a conjugated polymer, a polymer containing a conductive pigment, an acrylate resin, or combinations thereof”, see Claim 5 of U.S. 9,947,884. 
	With respect to Claim 35, and the limitation “wherein the fusion coating powder composition further comprises an adsorptive pigment”,  see Claim  8 of U.S. 9,947,884. 
	With respect to Claim 36,  and the limitation “ wherein the adsorptive pigment is titanium dioxide”, see Claim 9 of U.S. 9,947,884. 
	With respect to Claim 37, and the limitation “the powder coating composition has an average particle size between 25 and 35 micrometers”, see Claim 13 of U.S. 9,947,884. 
	With respect to Claim 38, and the limitation “ a fused, continuous film comprising a plurality of layers wherein a first layer comprises the solar- active powder coating composition of claim 31 with a protective layer positioned adjacent to the first layer”, see Claim 15 of U.S. 9,947,884. 
	With respect to Claim 39, and the limitation “a fused continuous film comprising a plurality of layers wherein a first layer comprises the solar-active powder coating composition of claim 31 with an absorptive layer positioned adjacent to the first layer”, see Claims 15-16  of U.S. 9,947,884. 
	With respect to Claim 40, and the limitation “comprising an absorptive layer proximate to the first layer but on an opposite of the first layer in comparison to the protective layer”, see Claims 16-17  of U.S. 9,947,884. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 4, 2002

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812